Citation Nr: 0425464	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  01-00 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for sinusitis.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for thrombosis of the 
brain, claimed as migraine headaches.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to September 
1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied the veteran claims to 
reopen service connection for sinusitis and thrombosis of the 
brain and further denied entitlement to service connection 
for PTSD.  The veteran filed a notice of disagreement in July 
2000.  The RO issued a Statement of the Case in December 2000 
and received the veteran's substantive appeal in January 
2001.  

In March 2004, the veteran testified during a hearing at the 
RO.  A transcript of the proceeding is of record.  

These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

A review of the claims file reveals that the veteran's 
service medical records and prior RO rating decision(s) 
and/or Board decision(s) are not of record.  

The veteran filed claims for service connection for migraines 
and sinusitis in September 1998.  The veteran was advised by 
the RO, later that month, to submit new and material 
evidence.  In the June 2000 RO decision on appeal, the RO 
denied the claims to reopen service connection for sinusitis 
and thrombosis of the brain on the basis that new and 
material evidence had not been received.  The decision 
indicated that the claims were previously denied, but did not 
indicate the date of the prior denial or the basis of the 
denial.  

In reviewing claims to reopen on the basis of new and 
material evidence, the Board is charged with reviewing prior 
decisions to initially determine if finality applies.  
38 U.S.C.A. § 7105.  Thereafter, the Board reviews the 
evidence of record at the time of the decision and the basis 
for the denial of the claim.  Where, as here, such records 
are unavailable, the Board may not properly undertake review 
of the claims.  

In cases such as this one, where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation for VA to assist 
the claimant in the development of the case and to provide 
reasons or bases as to the rationale for any adverse decision 
rendered without service medical records.  Marciniak v. 
Brown, 10 Vet. App. 198, 201 (1997).  The heightened duty to 
assist includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Additionally, where the claimant's service medical records 
have been destroyed or lost, the Board is under a duty to 
advise the claimant to obtain other forms of evidence, such 
as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  

Accordingly, upon remand the RO should attempt rebuild the 
claims file by associating any prior rating actions, Board 
decisions, temporary folders, or service medical records.  

As it pertains to the claim for service connection for PTSD, 
the veteran alleges that while he was at Parris Island, a 
fellow soldier committed suicide, after being given 
instructions on how to do so by his drill instructor.  During 
a November 1998 VA examination, the veteran was diagnosed 
with PTSD.  The examiner opined that his PTSD symptoms 
"appear[ed] to have resulted from his experiences in boot 
camp."  By letter of December 2000, the RO contacted the 
Commandant of the Marine Corps and requested supportive 
evidence to verify claimed stressful events.  In response, 
the Headquarters, U.S. Marine Corp provided copies of Command 
Chronologies.  The Command Chronologies reveal that recruit 
personnel died during the veteran's period of service, but 
did not indicate the circumstances of death.  Subsequent to 
the receipt of the Command Chronologies, the veteran 
testified during the hearing before the RO that the suicide 
occurred in July or August 1974.  He was unable to remember 
the name of the soldier that died.  

The Board points out that service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2003).  Based upon the more detailed 
stressor information provided to the RO during the hearing in 
March 2004, the Board finds that the RO should make 
additional attempts to verify the stressor.  

Hence, on remand, the RO should give the veteran an 
opportunity to provide additional information regarding his 
alleged in-service stressful experiences.  In addition, since 
there is no legal requirement that only official records must 
establish the occurrence of specific in-service stressful 
experiences, the veteran should also be invited to submit 
statements from former service comrades or others that 
establish the occurrence of his claimed in-service stressful 
experiences.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998).  If these actions do not produce evidence that 
sufficiently corroborates the occurrence of a claimed in-
service stressful experience, then the RO should also attempt 
to corroborate the specifically claimed events independently, 
to include obtaining incident reports for the unit with which 
the veteran served.  

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should attempt to rebuild the 
veteran's claims file, and make efforts 
to obtain any additional service medical 
records, RO and/or Board decisions, and 
documentary evidence for the period from 
September 1975 to September 1998.  

2.  If the RO is unable to obtain prior 
RO and or Board decisions regarding the 
denial of service connection for 
sinusitis and thrombosis of the brain, 
then the RO should review and adjudicate 
the veteran's claims on a de novo basis.  

3.  The RO should send to the veteran a 
development letter requesting a 
comprehensive, detailed statement 
regarding all alleged in-service 
stressful experiences that he believes 
resulted in his PTSD (to include dates, 
locations, and the names and other 
identifying information concerning any 
individuals killed or injured).  The 
veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  The RO's letter should 
also invite the veteran to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences, and any military records in 
his possession.  

4.  Thereafter, the RO should detail the 
stressors claimed by the veteran, then 
request that the Commandant of the Marine 
Corps provide any available information 
that might corroborate the veteran's 
alleged in-service stressors.  The RO 
should provide the Commandant of the 
Marine Corps with the document detailing 
each of the in-service stressors alleged 
by veteran, as noted above, as well as 
copies of any relevant documents (to 
include statements made by the veteran).  
The RO should follow up on any additional 
development suggested by Commandant of 
the Marine Corps.  

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

6.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim of service connection for PTSD and 
whether new and material evidence has 
been received to reopen claims for 
service connection for sinusitis and 
thrombosis of the brain, in light of all 
pertinent evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



